Citation Nr: 1133730	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic right ear hearing loss disability.  

2.  Entitlement to a disability rating in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to January 1976.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge and the Air Medal with 7 Oak Leaf Clusters.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2002 of the St. Petersburg, Florida, Regional Office (RO) which continued the initial 50 percent evaluation for the Veteran's PTSD and denied a TDIU.  In April 2002, the Veteran submitted a NOD with respect to both issues.  In July 2008, the RO issued a statement of the case (SOC) to the Veteran.  In August 2008, the Veteran submitted an Appeal to the Board (VA Form 9).  

In July 2009, the RO denied, in pertinent part, service connection for right ear hearing loss disability.  In October 2009, the Veteran submitted a NOD with the denial of service connection for right ear hearing loss disability.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   


REMAND

The Veteran asserts that his PTSD warrants assignment of an initial schedular evaluation in excess of 50 percent as the disability is productive of significant occupational impairment.  He contends further that his multiple service-connected disabilities have rendered him unable to maintain gainful employment.  

In an October 2009 written statement, the Veteran advanced that he was now unemployed and unable to maintain employment due to his service-connected disabilities.  Service connection is currently in effect for PTSD, left leg gunshot wound residuals with mid-shaft fibular fracture residuals and decreased sensation, chronic lumbar syndrome, nasal fracture residuals, right maxillary fracture residuals, and left ear sensorineural hearing loss disability.  

In reviewing the record, the Board observes that the Veteran was last afforded a VA psychiatric evaluation in April 2008.  The VA examination report conveys that:

[The Veteran] currently works part-time at a job with which he is very familiar, and it appears doubtful that he would perform adequately occupationally if his number of hours were increased and/or his occupational setting was changed.  

The Veteran was afforded a VA audiological evaluation in August 2009.  The Veteran's service-connected physical disabilities were last addressed by a January 2008 VA examination.  As noted above, the Veteran has since reported that he stopped working.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board observes that the Veteran's entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of his service-connected disabilities.  Given the VA examiner's observation as to the Veteran's apparent inability to work outside of his previous part-time position and the Veteran's recently reported unemployment, the Board finds that further VA evaluation would be helpful in resolving his entitlement to both an increased initial evaluation for his PTSD and a TDIU.  

As the claims file is being returned to the RO, it should be updated to include any VA treatment records compiled since June 2009.  The Veteran has reported receiving his medical treatment at the Pensacola, Florida, VA Outpatient Treatment Clinic.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has submitted a timely NOD with the July 2009 rating decision denying service connection for right ear hearing loss disability.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Further, the issue of service connection for chronic right ear hearing loss disability is inextricably intertwined with the issue of the Veteran's entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his accredited representative which addresses the issue of the Veteran's entitlement to service connection for chronic right ear hearing loss disability.  The Veteran should be given the appropriate opportunity to respond to the SOC before the case is returned to the Board.  

2.  Associate with the claims file all relevant VA medical treatment records not already of record, including those pertaining to his treatment from June 2009.  

3.  Then schedule the Veteran for a VA examination to address the current nature and severity of his service-connected PTSD, left leg gunshot wound residuals with mid-shaft fibular fracture residuals and decreased sensation, chronic lumbar syndrome, nasal fracture residuals, right maxillary fracture residuals, and left ear sensorineural hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should also express an opinion as to the impact of the Veteran's PTSD, left leg gunshot wound residuals with mid-shaft fibular fracture residuals and decreased sensation, chronic lumbar syndrome, nasal fracture residuals, right maxillary fracture residuals, and left ear sensorineural hearing loss disability upon his vocational pursuits.  The examiner or examiners should specifically opine as to whether the Veteran's service-connected disabilities either singly or in combination render the Veteran unable to secure and follow substantially gainful employment taking into consideration his prior work history and educational background but not his age and nonservice-connected disabilities.

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. The examiner or examiners are requested to provide a rationale for all stated opinions.  

4.  After ensuring that the examination report is adequate, or if it is inadequate, sending it back to the examiner(s), and conducting any other development deemed appropriate, then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the SOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

